Braley, J.
The excavations and changes in grade which the defendant has made in the way, where he had only an easement of passage and the right to make reasonable repairs, having altered to the plaintiff’s injury and damage the way as constructed by her with the consent of the defendant’s predecessor in title, the cross bill was properly dismissed, and the decree restraining any further encroachments and ordering the defendant to restore the way in so far as possible to its original condition should be affirmed with costs. Killion v. Kelley, 120 Mass. 47. Lipsky v. Heller, 199 Mass. 310. Cornell-Andrews Smelting Co. v. Boston & Providence *71Railroad, 202 Mass. 585. Kaatz v. Curtis, 215 Mass. 311. Downey v. H. P. Hood & Sons, 203 Mass. 4, 11. Szathmary v. Boston & Albany Railroad, 214 Mass. 42.

Ordered accordingly.